     Case 2:19-cv-09628-MCS-AGR Document 99 Filed 03/16/21 Page 1 of 2 Page ID #:693




 1
 2
 3
 4
 5
 6
 7
                                UNITED STATES DISTRICT COURT
 8
                               CENTRAL DISTRICT OF CALIFORNIA
 9
10
        RELIASTAR LIFE INSURANCE                     Case No. 2:19-cv-09628 MCS AGRx
11      COMPANY,
                                                     JUDGMENT OF DISCHARGE IN
12          Plaintiff,                               INTERPLEADER AND AWARD OF
                                                     ATTORNEYS’ FEES AND COSTS
13                        v.
14      M.S., a minor by and through her
        guardian, VAHE SAROYAN; MIHRAN
15      PAPAZIAN; and DOES 1-10,
16          Defendants.
17
18
19          In accordance with the granting of ReliaStar Life Insurance Company’s motion for
20 entry of judgment of discharge in interpleader and award of attorneys’ fees [ECF No. 98],
21 and for good cause appearing therefor,
22          IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
23                 ReliaStar Life Insurance Company has properly filed the Complaint in
24 Interpleader and stated a proper cause for interpleader.
25                 ReliaStar Life Insurance Company, its predecessors, successors, affiliates,
26 parent corporations, employees, officers and agents are fully and forever released,
27 discharged and acquitted of any liability of any kind or nature whatsoever with respect to
28
            Case No. 2:19-cv-09628 MCS AGRx       1
               JUDGMENT OF DISCHARGE IN INTERPLEADER AND AWARD OF ATTORNEYS’ FEES AND
                                                COSTS
     Case 2:19-cv-09628-MCS-AGR Document 99 Filed 03/16/21 Page 2 of 2 Page ID #:694




 1 the terms of the Policy, the Death Benefits payable under the Policy, and/or the death of
 2 Decedent as to all claims, charges, demands, or otherwise that exist now or may arise at
 3 any time in the future.
 4                That defendants are permanently enjoined from instituting or prosecuting any
 5 proceeding in any state or United States court against ReliaStar Life Insurance Company,
 6 its predecessors, successors, affiliates, parent corporations, employees, officers and agents
 7 with respect to the terms of the Policy, the Death Benefits payable under the Policy, and/or
 8 the death of Decedent as to all claims, charges, demands, or otherwise that exist now or
 9 may arise at any time in the future.
10                ReliaStar Life Insurance Company is awarded its reasonable attorneys’ fees
11 and costs of $43,075.72. The Court Clerk is ordered to immediately distribute $43,075.72
12 to ReliaStar Life Insurance Company from the interpleader funds on deposit herein. Such
13 check shall be made payable to ReliaStar Life Insurance Company and mailed to ReliaStar
14 Life Insurance Company’s counsel of record, Jodi K. Swick, McDowell Hetherington LLP,
15 1 Kaiser Plaza, Suite 340, Oakland, CA 94612.
16
17     Dated: March 16, 2021
                                           MARK C. SCARSI
18                                         UNITED STATES DISTRICT JUDGE
19 cc: Fiscal Department
20
21
22
23
24
25
26
27
28
            Case No. 2:19-cv-09628 MCS AGRx       2
               JUDGMENT OF DISCHARGE IN INTERPLEADER AND AWARD OF ATTORNEYS’ FEES AND
                                                COSTS
